DETAILED ACTION
This office action is in response to the amendments/remarks filed on 03/02/2021. Claims 1-20 are pending; claim 1 has been amended; claims 13-20 are added. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tomoko Yota on 3/12/2021.
The application has been amended as follows: 
Claim 1, line 17 recites “the first recess a predetermined depth and a flat portion,” has been amended as -- the first recess has a predetermined depth and the flat portion,--
Claim 14, line 20 recites: the width direction.” has been amended as --, and the first recess has a predetermined depth and the flat portion, and the flat portion contacts the top surface of the strut when the strut rises to be engaged to the notch plate.--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 the first recess has a predetermined depth and the flat portion, and the flat portion contacts the top surface of the strut when the strut rises to be engaged to the notch plate” and in combination with the remaining structure of claims 1 and 14.
	The prior art of record alone or in combination neither discloses nor renders obvious a selectable one-way clutch; specifically, “each of the struts includes a second recess at a position where the strut is brought into contact with the flat portion when the strut rises toward the notch plate, and the first recess and the second recess have a same width” and in combination with the remaining structure of claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shiori (US 10677297) discloses flat portion 22, strut 13, recess 221, notch plate 20 see Fig.2.
Pawley (US 7258214) discloses notch plate 14, strut 34, 36, recess 28 see Figs.4-5


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659